Title: To Thomas Jefferson from James Madison, 6 August 1795
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Augst. 6. 95.

I return the paper covered by your favor of the third, which was handed me by a gentleman who picked it up in Charlottesville. I find that the meeting in N. York was not exactly as represented to you. The Republicans were never outnumbered; and the vote of a very full meeting was finally unanimous in remonstrating against the Treaty. The Chamber of Commerce has had a separate meeting and has passed some counteracting Resolutions. In Portsmouth, Boston and Philada. unanimous Remonstrances have also issued from Town Meetings and been sent by express to the P. The silence of the disaffected minorities is easily explained. I understand that Mr. Wythe presided at the Richmond  Meeting, a circumstance which will not be without its weight; especially as he presided at the former Meeting in support of the Proclamation. A gentleman who was present says he was told two individuals only in the City, (Hopkins and one of the Marshalls) openly espoused the Treaty. Even Andrews joins in the general denunciation of it. I have a letter from the Bishop which is a Philippic on the subject. In short from all quarters the public voice seems to proclaim the same detestation; except from Alexandria and its neighbourhood where there is some division. Docr. Stuart and the Lees take the side of the Treaty. I have a letter from Chancellor Livingston which tells me he has taken the liberty of writing a free letter to the P. with a view to impress on him the public sentiment and the consequences of ratifying an act so hostile to the opinions and interests of the people, and to the good understanding with France. The inclosed papers contain some remarks on the Treaty from a hand which will claim attention. They are borrowed, and you may therefore return them by Mr. Jones or any other convenient opportunity. Yrs. affecly.

Js. M. Jr.

